TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 24, 2014



                                     NO. 03-13-00261-CV


                        Texas Department of Public Safety, Appellant

                                                v.

                                   Micah McHugh, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
          REVERSED AND RENDERED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on April 1, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s judgment. Therefore, the Court reverses the trial court’s judgment and renders judgment

reinstating the ALJ’s administrative order authorizing appellant to suspend appellee’s driver’s

license for 180 days. Appellee shall pay all costs relating to this appeal, both in this Court and

the court below.